Mr. Ray Scott Director Arkansas Department of Human Services Donaghey Building, Suite 1300 Seventh  Main Streets Little Rock, AR  72201
Dear Mr. Scott:
The Attorney General has received your request for an official opinion, asking:
   1. Does the opinion in Davis v. Paschall invalidate income withholding in Arkansas?
   No.  The Davis case and opinion dealt specifically, and only, with the Arkansas garnishment statute, Ark. Stat. Ann. 31-501 et seq. Income withholding is a completely different procedure, authorized by a separate statute and, therefore, was not affected at all by the Davis decision.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Charles R. Lucus.